 1   JAMES R. HAWKINS (Cal. State Bar No. 192925)
     ISANDRA FERNANDEZ (Cal State Bar No. 220482)
 2   JAMES HAWKINS APLC
     9880 Research Drive, Suite 200
 3   Irvine, California 92618
     Telephone: (949) 387-7200
 4   Facsimile: (949) 387-6676
     james@jameshawkinsaplc.com
 5   isandra@jameshawkinsaplc.com
 6   Attorneys for Plaintiff
     Sergio Garcia
 7

 8   JEFFREY D. WOHL (Cal. State Bar No. 096838)
     RYAN D. DERRY (Cal. State Bar No. 244337)
 9   ANNA M. SKAGGS (Cal. State Bar No. 319179)
     PAUL HASTINGS LLP
10   101 California Street, 48th Floor
     San Francisco, California 94111
11   Telephone: (415) 856-7000
     Facsimile: (415) 856-7100
12   jeffwohl@paulhastings.com
     ryanderry@paulhastings.com
13   annaskaggs@paulhastings.com
14   Attorneys for Defendant
     Target Corporation
15

16
                                            UNITED STATES DISTRICT COURT
17
                                            EASTERN DISTRICT OF CALIFORNIA
18

19
     SERGIO GARCIA, on behalf of himself and all            No. 2:19-CV-01249-TLN-DB
20   others similarly situated
                                                            STIPULATION AND ORDER RESETTING
21                                                          DATES IN INITIAL SCHEDULING ORDER
                               Plaintiff,
22
            vs.
23
     TARGET CORPORATION, a Minnesota
24   corporation, and DOES 1 through 50, inclusive,
25
                               Defendants.
26

27

28
                                                              STIPULATION AND ORDER RESETTING DATES IN
                                                                                  INITIAL SCHEDULING ORDER
                                                                 U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
 1                                                STIPULATION
 2          Plaintiff Sergio Garcia and defendant Target Corporation, acting through their respective counsel
 3   of record, hereby stipulate, as follows:
 4          1.      On July 10, 2019, the Court issued an Initial Pretrial Scheduling Order (the “Scheduling
 5   Order”). (ECF 6.) Among other dates, the Scheduling Order directed that all discovery be completed by
 6   “no later than two hundred forty (240) days from the date upon which the last answer may be filed with
 7   the Court…”
 8          2.      On February 21, 2020, plaintiff filed a Second Amended Complaint (ECF 17), which
 9   defendant timely answered on March 11, 2020 (ECF 18).            Pursuant to the Scheduling Order, all
10   discovery is now to be completed by November 6, 2020.
11          3.      In February 2020, the parties conferred and agreed to engage in mediation in an attempt
12   to resolve this matter informally. The parties jointly selected a mediator and, in accordance with the
13   mediator’s calendar, scheduled a mediation to occur on June 10, 2020.
14          4.      However, due to the ongoing COVID-19 pandemic, defendant no longer can participate
15   in mediation on June 10, 2020. The parties have met and conferred and agreed to continue the
16   mediation to October 20, 2020.
17          5.      To avoid the cost and burden of engaging in unnecessary discovery in the event that the
18   mediation is successful, the parties wish to extend the discovery deadline in the Scheduling Order.
19          6.      Accordingly, the parties stipulate and respectfully request that the deadline for the
20   completion of discovery be extended to April 6, 2021. The parties also stipulate and respectfully request
21   that all other dates be adjusted accordingly, as follows:
22                 Designation of expert witnesses and accompanying written reports to be filed and served
23                  by June 7, 2021.
24                 Designation of supplemental list of expert witnesses to be completed by July 8, 2021.
25                 Dispositive motions to be filed by October 4, 2021.
26                 Supplemental disclosure and responses pursuant to Rule 26(e) to be served by no later
27                  than 30 days prior to the dispositive motion hearing date.
28                 Joint Notice of Trial Readiness to be filed not later than 30 days after receiving the
                                                                 STIPULATION AND ORDER RESETTING DATES
                                                                                IN INITIAL SCHEDULING ORDER
                                                                 U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
 1                  Court’s ruling on the last filed dispositive motion, unless the parties do not intend to file
 2                  dispositive motions in which case the Joint Notice shall be filed by August 9, 2021.
 3          I, Jeffrey D. Wohl, attest that all other signatories listed concur in the filing’s content and have
 4   authorized the filing.
 5          Dated: March 27, 2020.               JAMES R. HAWKINS
                                                 ISANDRA FERNANDEZ
 6                                               JAMES HAWKINS APLC
 7
                                                 By:     /s/ Isandra Fernandez
 8                                                                       Isandra Fernandez
                                                                 Attorneys for Plaintiff Sergio Garcia
 9

10          Dated: March 27, 2020.               JEFFREY D. WOHL
                                                 RYAN D. DERRY
11                                               ANNA M. SKAGGS
                                                 PAUL HASTINGS LLP
12

13                                               By:     /s/ Jeffrey D. Wohl
                                                                            Jeffrey D. Wohl
14                                                            Attorneys for Defendant Target Corporation
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                  STIPULATION AND ORDER RESETTING DATES
                                                                                 IN INITIAL SCHEDULING ORDER
                                                                  U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
 1                                                  ORDER
 2         On the stipulation of the parties, and good cause appearing therefor,
 3         IT IS ORDERED that:
 4               The end date for the completion of discovery be pushed back to April 6, 2021.
 5               All other dates in the Court’s July 10, 2019, Initial Pretrial Scheduling Order be adjusted
 6                accordingly, as follows:
 7                    o Designation of expert witnesses and accompanying written reports to be filed and
 8                        served by June 7, 2021.
 9                    o Designation of supplemental list of expert witnesses to be completed by July 8,
10                        2021.
11                    o Dispositive motions to be filed by October 4, 2021.
12                    o Supplemental disclosure and responses pursuant to Rule 26(e) to be served by no
13                        later than 30 days prior to the dispositive motion hearing date.
14                    o Joint Notice of Trial Readiness to be filed not later than 30 days after receiving
15                        the Court’s ruling on the last filed dispositive motion, unless the parties do not
16                        intend to file dispositive motions in which case the Joint Notice shall be filed by
17                        August 9, 2021.
18

19   Dated: March 30, 2020.
20

21
                                                                          Troy L. Nunley
22                                                                  United States District Judge
23

24

25

26

27

28

                                                                STIPULATION AND ORDER RESETTING DATES
                                                                               IN INITIAL SCHEDULING ORDER
                                                                U.S.D.C., E.D. CAL., NO. 2:19-CV-01249-TLN -DB
